            Case 4:19-cv-00488-LPR Document 53 Filed 03/17/21 Page 1 of 22




                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                        CENTRAL DIVISION

    AARON CHRISTMAN, et al.                                                                       PLAINTIFFS
    Individually and on Behalf of all Others Similarly Situated


    v.                                     Case No. 4:19-cv-00488-LPR


    NEW AGE DISTRIBUTING, INC.                                                                   DEFENDANT

                                                      ORDER

          Pending before the Court is Defendant’s Motion for Summary Judgment.1 Separate

Plaintiffs Keith McGee and Carey Barnes are the only remaining Plaintiffs in this case.2 They

assert individual claims for damages resulting from alleged violations of the FLSA’s and AMWA’s

overtime provisions.3 Specifically, Plaintiffs assert that Defendant failed to pay them overtime

wages in violation of the FLSA and AMWA.4 The FLSA requires employers to pay employees

overtime wages no less than one and one-half (1.5) times their regular rate of pay.5 The AMWA

requires the same under state law.6

                                             Facts and Background

          Defendant New Age Distributing, Inc. “is a company that delivers soft drinks by trucks to



1
     Def.’s Mot. for Summ. J. (Doc. 35).
2
     Named Plaintiffs Aaron Christman and Emanual Savage were dismissed without prejudice on February 7, 2020.
     See Stipulation of Dismissal (Doc. 25). Named Plaintiff Cecily Patrick was dismissed without prejudice on July
     29, 2020. See Order Granting Rule 41 Dismissal (Doc. 41). On March 8, 2021, the Court granted Defendant’s
     Motion to Decertify the FLSA Collective. See Order Granting Mot. for Decertification (Doc. 52). As a result, all
     of the opt-in Plaintiffs were dismissed without prejudice. Id.
3
     Plaintiffs’ collective claims were disposed of when the Court granted Defendant’s Motion for Decertification.
4
     Pls.’ First Am. Compl. (Doc. 7) ¶¶ 53-70.
5
     29 U.S.C. § 207(a)(1).
6
     ARK. CODE ANN. § 11-4-211.
             Case 4:19-cv-00488-LPR Document 53 Filed 03/17/21 Page 2 of 22




customers, which range from liquor stores to large grocery [stores].”7 Mr. McGee and Mr. Barnes

both worked for Defendant as “Merchandisers.”8 In a nutshell, “[a] Merchandiser transfers product

delivered from the New Age Distributing Inc. facility to the drop-off site in the store before then

transferring the product to the front of the store where customers purchase the product.”9 A

Merchandiser’s week is typically broken into “load days” and “non-load days.”10 Load days are

longer and more labor intensive than non-load days.11 On load days, a Merchandiser receives the

“load” and participates in restocking both the store itself and also the store’s customer-facing

shelves with the received product.12 On non-load days, a Merchandiser only restocks the store’s

shelves, drawing product from the store’s stock that was replenished on the previous load day.13

There are more non-load days than load days each week.14

           Plaintiffs repeatedly say that “each Merchandiser, route, and day was unique.”15 It is true

that each Merchandiser has a different route that services specific stores in different geographic

locations.16 As Defendant explains:


7
     Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43) ¶ 1.
8
     Ex. 7 to Pls.’ Mot. for Conditional Certification (Doc. 8-7); Ex. 8 to Pls.’ Mot. for Conditional Certification (Doc.
     8-8). Mr. McGee also worked for Defendant as a Salesman and Driver/Helper.
9
     Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43) ¶ 11. Plaintiffs admit “that this statement describes
     some duties of Merchandisers.” Id. But Plaintiffs deny that this statement “describes all of a Merchandiser’s duties
     . . . .” Id.
10
     Id. ¶¶ 13, 14.
11
     Id. Plaintiffs’ only objection to these two statements of fact relate to the specific amount of time that is worked on
     a given day. Id. Plaintiffs do not object to the underlying fact that load days are generally longer work-days than
     non-load days. Id.
12
     Id. ¶ 13; see also Ex. 1 to Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43-1) at 14:23-15:12.
13
     Id. ¶ 14.
14
     Ex. A to Def.’s Mot. for Summ. J. (Doc. 35-1) ¶ 9; Ex. B to Def.’s Mot. for Summ. J. (Doc. 35-2) ¶ 10; Ex. C to
     Def.’s Mot. for Summ. J. (Doc. 35-3) ¶ 8; Ex. D to Def.’s Mot. for Summ. J. (Doc. 35-4) ¶ 9. Plaintiffs did not
     deny Defendant’s assertion that the most load days in a week is two. Pls.’ Resp. to Def.’s Statement of Material
     Facts (Doc. 43) ¶ 14.
15
     Id. ¶¶ 2, 3, 5.
16
     Id. ¶ 15.



                                                             2
            Case 4:19-cv-00488-LPR Document 53 Filed 03/17/21 Page 3 of 22




                    [Defendant] attempts to keep the length of each route consistent, but
                    every route is different. Each route visits different stores in different
                    geographic locations. Each store on each route can have different
                    load days and non-load days, and these days can differ over time.
                    Each store has a different amount of work required on each distinct
                    day, as some stores are busier or larger than others and therefore
                    require longer hours before the work is completed. The amount of
                    work changes each season, with summers requiring more hours
                    worked and winters requiring much less hours worked.17

Defendant strives to mitigate all of these disparities by “chang[ing] the stores on each route to

assure that no Merchandiser is working significantly more or less than any other Merchandiser on

a different route.”18

           Plaintiffs concede that Defendant pays its Merchandisers their “full salary” even when they

work less than 8 hours a single day or less than 40 hours in a week.19                               In other words,

Merchandisers are salaried employees; they are paid for 80 hours of work on a bi-weekly basis.20

           In the early stages of this litigation, Mr. McGee and Mr. Barnes submitted nearly identical

Declarations.21 Both Mr. McGee and Mr. Barnes declared that they “regularly work more than

forty hours, even more than fifty hours per week.”22



17
     Id.
18
     Ex. A to Def.’s Mot. for Summ. J. (Doc. 35-1) ¶ 13; Ex. B to Def.’s Mot. for Summ. J. (Doc. 35-2) ¶ 14; Ex. C to
     Def.’s Mot. for Summ. J. (Doc. 35-3) ¶ 12; Ex. D to Def.’s Mot. for Summ. J. (Doc. 35-4) ¶ 13.
19
     Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43) ¶ 17.
20
     Ex. 7 to Pls.’ Mot. for Conditional Certification (Doc. 8-7) ¶ 16; Ex. 8 to Pls.’ Mot. for Conditional Certification
     (Doc. 8-8) ¶ 16. See generally Ex. 4 to Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43-4) at 1-37; see
     also Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43) ¶ 17. Mr. McGee’s payroll summary indicates that
     he was paid for at least a full 40 or 80 hours every pay-period except one. The only time Mr. McGee was not paid
     for at least 40 or 80 hours of work was on the pay-period for December 9 to December 22, 2018. Ex. 4 to Pls.’
     Resp. to Def.’s Statement of Material Facts (Doc. 43-4) at 23. For that pay-period, Mr. McGee was paid for 72
     hours of work. Id. The record indicates that he only worked for 64 hours during that period, and that he drew 8
     hours of sick pay. Id.
21
     Ex. 7 to Pls.’ Mot. for Conditional Certification (Doc. 8-7); Ex. 8 to Pls.’ Mot. for Conditional Certification (Doc.
     8-8). Former named Plaintiff Cecily Patrick also submitted a nearly identical Declaration. See Ex. 9 to Pls.’ Mot.
     for Conditional Certification (Doc. 8-9).
22
     Ex. 7 to Pls.’ Mot. for Conditional Certification (Doc. 8-7) ¶ 17; Ex. 8 to Pls.’ Mot. for Conditional Certification
     (Doc. 8-8) ¶ 17; see also Ex. 9 to Pls.’ Mot. for Conditional Certification (Doc. 8-9) ¶ 17.



                                                             3
             Case 4:19-cv-00488-LPR Document 53 Filed 03/17/21 Page 4 of 22




           I. Mr. McGee

           Mr. McGee began working for Defendant in April of 2017.23 As far as the Court knows,

Mr. McGee is still working for Defendant. Mr. McGee has held three different positions with

Defendant: (1) full-time Merchandiser; (2) Salesman; and (3) Driver/Helper.24 On July 8, 2020,

Defendant deposed Mr. McGee regarding his allegations of unpaid overtime.25 Based on Mr.

McGee’s testimony and some additional evidence, the Court outlines Mr. McGee’s typical work

week in each position as follows.

           A.          Full-Time Merchandiser

           In April of 2017, Mr. McGee began working for Defendant five days a week as a full-time

Merchandiser.26 He estimates that he worked from 5:00 a.m. until 1:30 or 2:00 p.m. on Mondays.27

Mr. McGee’s load day was typically on Tuesday.28 He estimates that he worked from 7:00 a.m.

until 3:00 or 4:30 p.m. on Tuesdays.29 Mr. McGee was off on Wednesdays.30 Mr. McGee

estimates that he worked from 5:30 or 5:45 a.m. until 2:00 or 2:30 p.m. on Thursdays.31 And he

estimates that he worked from 5:30 or 6:00 a.m. until 4:00 or 4:30 p.m. on Fridays.32 Finally, Mr.



23
     Ex. 1 to Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43-1) at 11:18-21.
24
     Id. at 62:17-63:11.
25
     Id. at 1:11-14.
26
     Id. at 11:18-12:22. Mr. McGee initially said that he only worked four days a week as a full-time Merchandiser.
     Id. at 12:7-10. And he seemed to remain uncertain as to whether he worked four or five days a week. Id. at 32:22-
     33:20. Ultimately, Mr. McGee described a five-day workweek, the fifth day being Saturday.
27
     Id. at 13:9-14:4. Mr. McGee testified that his Mondays started at a Walmart in Pine Bluff and ended at an
     unidentified store in “Redfield.” Id. at 13:9-14:4, 19:2-8.
28
     Id. at 14:20-24.
29
     Id. at 15:13-16:7. Mr. McGee testified that his Tuesdays started at a Walmart in Pine Bluff and ended at a “Food
     Smart” grocery store. Id. at 17:1-6.
30
     Id. at 17:7-10.
31
     Id. at 17:11-18:1. Mr. McGee testified that his Thursdays started at a Walmart in Pine Bluff. Id.
32
     Id. at 18:2-20:15. Mr. McGee testified that his Fridays started at a Walmart in Pine Bluff. Id. His second stop
     was at an unidentified store in Sheridan. Id. Mr. McGee would then drive back to Pine Bluff. Id. His Fridays


                                                            4
            Case 4:19-cv-00488-LPR Document 53 Filed 03/17/21 Page 5 of 22




McGee estimates that he worked from 5:00 a.m. until noon on Saturdays.33 He was off on

Sundays.34 Mr. McGee explained that these “times may vary” depending on “the size of the

loads.”35 But across the board, he believes that these estimates accurately depict his average week

as a full-time Merchandiser in 2017 and 2018.36

          Defendant did not keep any records of Mr. McGee’s hours while he was a full-time

Merchandiser.37 And Defendant did not require Mr. McGee to clock-in as a Merchandiser.38 As

a result, Defendant does not have any records that would credit or discredit Mr. McGee’s daily

estimates. And Mr. McGee does not have any personal records or notations to otherwise

substantiate his recollection.39           Nor does the record include any affidavits, declarations, or

deposition testimony from witnesses who could corroborate Mr. McGee’s testimony about his

work hours. Mr. McGee’s estimates are based purely on his memory.40 Moreover, Mr. McGee

could not point to any particular week that he knows with certainty he worked overtime but was

not paid for the overtime work.41


     would then conclude at an unidentified store in Stuttgart. Id.
33
     Id. at 20:16-21:4. Mr. McGee testified that his Saturdays started at a Walmart in Pine Bluff. Id. He then went to
     Sheridan, and then back to Pine Bluff. Id. at 21:5-18. Once back at Pine Bluff, Mr. McGee would service the
     “Super One on Dollarway,” the “Super One on Camden Road,” the “Super One on Hayes,” and the “Super One on
     East Harding.” Id. at 21:19-22:7. He would then finish his day at an unidentified store in Stuttgart. Id. at 22:8-
     15. Earlier in his testimony, Mr. McGee claimed to also go to “Redfield” on Saturdays. Id. at 19:2-4. But this
     was not represented in his subsequent recounting of his Saturday route. Id. at 21:5-22:15.
34
     Id. at 33:12-20.
35
     Id. at 22:17-25.
36
     Id. at 22:17-23:11, 41:4-42:11.
37
     Plaintiffs were paid as salaried employees. See supra note 20; see also Ex. 1 to Pls.’ Resp. to Def.’s Statement of
     Material Facts (Doc. 43-1) at 25:1-17.
38
     Ex. 1 to Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43-1) at 36:7-13.
39
     Id. at 23:12-24:5; see also Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43) ¶ 27 (“[A]dmitted that Mr.
     McGee did not keep written records of his hours worked before Defendant began requiring him to clock in and out
     . . . .”).
40
     Ex. 1 to Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43-1) at 24:3-5, 41:14-42:11.
41
     Id. at 37:16-20, 38:7-25, 40:17-42:19; see also id. at 22:17-24:5, 32:22-34:1.



                                                            5
             Case 4:19-cv-00488-LPR Document 53 Filed 03/17/21 Page 6 of 22




           B.         Salesman (and Part-Time Merchandiser)

           Mr. McGee testified that he “stopped merchandising” and “started being a salesman”

sometime in 2018 or 2019.42 The record is entirely inconsistent as to when (what month and year)

this transition actually occurred or how long it lasted.43 And Mr. McGee struggled to keep his

days straight when describing his typical week as a Salesman, which involved working three days

of the week in sales and two days of the week still merchandising.44 Mr. McGee explained that

“when you’re a salesman you make the orders that go out” to the Merchandiser who “works the

loads a salesman sends in.”45

           Mr. McGee recalled the following weekly work-schedule during the indistinct period of

time that he was working for Defendant as a Salesman. On Mondays, Mr. McGee worked as a

Merchandiser.46 He estimates that he worked from 6:00 or 6:30 a.m. until 1:00 or 1:30 p.m. on




42
     Id. at 29:15-30:1, 30:2-31:22, 43:24-45:5.
43
     Id. at 43:24-45:5. At first, Mr. McGee said that he began working as a Salesman in January or February of 2019.
     Id. at 29:15-30:1. He then said that he began working sales on some unspecific date in 2018 and stopped in “mid-
     2019.” Id. at 30:2-31:22, 43:24-45:5, 62:23-63:10. Contrary to Mr. McGee’s assertions, his payroll summary
     shows that he only received sales commissions from as early as March 18, 2018, until as late as July 21, 2018. Ex.
     4 to Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43-4) at 14-18; see also Ex. 1 to Pls.’ Resp. to Def.’s
     Statement of Material Facts (Doc. 43-1) at 65:11-22. Mr. McGee admits that only Salesmen are paid in
     commission. Ex. 1 to Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43-1) at 64:21-66:19. But Mr. McGee
     rejects any implication that he only worked sales from mid-March to mid-July. Id. at 66:2-19. He maintains that
     he “was a salesman for longer than four months.” Id.
44
     At first, Mr. McGee asserted that he did not do any merchandising when he was a Salesman. Id. at 31:23-32:6,
     46:8-12. He then testified that he was actually merchandising on Mondays during his time as a Salesman, and that
     all of the other days of the week were spent working in sales. Id. at 46:23-48:7. Shortly thereafter, Mr. McGee
     changed his tune again, this time asserting that he merchandised on both Mondays and Wednesdays while working
     as a Salesman. Id. at 55:16-58:11. Despite Mr. McGee’s contradictory and confusing testimony, the Court will
     assume that Mr. McGee worked sales three days a week and merchandised two days a week while holding the title
     of Salesman. Id. at 62:23-63:5.
45
     Id. at 45:15-46:2. The record does not contain any additional relevant information regarding a Salesman’s duties
     or responsibilities.
46
     Id. at 48:1-5.



                                                            6
            Case 4:19-cv-00488-LPR Document 53 Filed 03/17/21 Page 7 of 22




Mondays.47 On Tuesdays, Mr. McGee worked as a Salesman.48 He estimates that he worked from

6:00 a.m. until either 1:00 to 2:00 p.m. or 3:00 to 4:00 p.m. depending on the stores on his route

that week.49 On Wednesdays, Mr. McGee was back to merchandising.50 He estimates that he

worked from 5:00 a.m. until 12:45 p.m. on Wednesdays.51 On Thursdays, Mr. McGee worked as

a Salesman from approximately 6:15 a.m. until 3:30 or 4:00 p.m.52 Mr. McGee was also a

Salesman on Fridays.53 He estimates that he worked from 5:00 a.m. until 2:30 p.m. on Fridays.54

Mr. McGee did not work on Saturdays and Sundays.

          C.        Driver/Helper (and Part-Time Merchandiser)

          At some point between November 2018 and November 2019, Mr. McGee “became a

driver/helper.”55 Once again, there is no evidence to further narrow this large window of time.

Nor is there any evidence detailing the duties or responsibilities of a “driver/helper.”



47
     Id. at 46:21-48:15. Mr. McGee testified that his Mondays started in “Fordyce.” Id. From there, he would go to
     another town. But he was “not sure what town it was” because “[i]t’s been so long.” Id. at 47:12-18.
48
     Id. at 48:16-49:3.
49
     Id. at 49:3-51:1. Mr. McGee testified that his Tuesdays started in “England.” Id. From there, he would go to “12
     to 13” unidentified stores in “Stuttgart.” Id. at 49:6-23. Half of the time, his day ended in Stuttgart. Id. at 49:24-
     51:7. The other half of the time, Mr. McGee would finish his day at an unidentified store in “Dewitt.” Id.
50
     Id. at 56:12-57:3.
51
     Id. at 55:16-58:11. At first, Mr. McGee could not remember any of the details of his route on Wednesdays. Id. at
     55:16-56:13. But Mr. McGee eventually remembered that he was merchandising on Wednesdays, and that his day
     started in Pine Bluff. Id. at 56:14-57:12. Mr. McGee testified that he serviced a Super One in Pine Bluff before
     finishing his day at unidentified stores in Stuttgart. Id. at 57:18-58:7.
52
     Id. at 51:8-55:15. Mr. McGee testified that he started his Thursdays somewhere in “Dumas.” Id. From Dumas,
     he would drive to “McGee,” then to “Gould and Grady,” and then he would finish his day in “Star City.” Id. Mr.
     McGee confused his Thursday schedule with his Wednesday schedule. Id. at 54:14-55:20. And although he
     “believe[d]” that he gave an accurate recounting of his schedule, he expressed clear reservations as to whether or
     not he was “remember[ing] correctly” his Thursday schedule. Id. at 54:14-21.
53
     Id. at 59:17-60:7.
54
     Id. at 60:8-62:14. Mr. McGee testified that he started his Fridays at an unidentified store in Monticello. Id. He
     would then go to unidentified locations in “Wilmar” and “Warren” before finishing at an unidentified store in
     “Calmer.” Id.
55
     Id. at 11:22-12:6, 30:2-31:22, 44:13-45:5, 63:6-11. Because it is unclear when Mr. McGee started and stopped
     being a Salesman, it is also unclear when he became a Driver/Helper. Id. at 29:15-30:1, 30:2-31:22, 43:24-45:5.



                                                             7
             Case 4:19-cv-00488-LPR Document 53 Filed 03/17/21 Page 8 of 22




           As far as the Court knows, Mr. McGee has worked for Defendant as a Driver/Helper ever

since this imprecise start-date. But even in this capacity, Mr. McGee still works as a Merchandiser

one day a week.56 On Wednesdays, Mr. McGee works as a Merchandiser from 6:00 a.m. until

11:00 a.m.57 Mr. McGee did not offer any additional testimony relating to his typical workweek

as a Driver/Helper. But sometime around May of 2019, Mr. McGee started clocking-in at work.58

While it is not exactly clear why this change (from not clocking-in to clocking-in) transpired, it

does yield additional insight into Mr. McGee’s average workweek as a Driver/Helper.

           For the first few months of clocking-in, there is no indication that Mr. McGee worked any

overtime.59 But from September 29 to December 21, 2019, Mr. McGee’s bi-weekly payroll

statements indicate that he routinely worked overtime as a Driver/Helper.60 Specifically, from

September 29 to October 12, 2019, Mr. McGee worked 2.98 hours of overtime.61 From October

13 to October 26, 2019, Mr. McGee worked 10 hours of overtime.62 From October 27 to

November 9, 2019, Mr. McGee worked 5.23 hours of overtime.63 From November 10 to

November 23, 2019, Mr. McGee worked 4.52 hours of overtime.64 From November 24 to




56
     Id. at 7:18-8:1, 11:9-17, 63:6-13.
57
     Id. at 8:2-11:17. Mr. McGee testified that his Wednesdays begin at an unidentified Walmart in Pine Bluff,
     Arkansas. Id. From there, Mr. McGee goes to the “Super One” “on the corner of 28th and Hayes,” which is also
     in Pine Bluff. Id. Mr. McGee then goes to a “Food Smart,” and then to the Super One on Camden Road in Pine
     Bluff. Id. Mr. McGee finishes his day after servicing the “Super One located on Dollarway Road” and the “Super
     One on East Harding.” Id.
58
     Id. at 35:11-36:3.
59
     Ex. 4 to Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43-4) at 28-33.
60
     Id. at 33-37.
61
     Id. at 33-34.
62
     Id. at 34.
63
     Id. at 34-35.
64
     Id. at 35.



                                                            8
             Case 4:19-cv-00488-LPR Document 53 Filed 03/17/21 Page 9 of 22




December 7, 2019, Mr. McGee worked 3 hours of overtime.65 And from December 8 to December

21, 2019, Mr. McGee worked 5.52 hours of overtime.66

           D.        Totals

           Before the deposition, Mr. McGee and his counsel indicated in an answer to Defendant’s

interrogatories that Mr. McGee “generally worked approximately 55 to 60 hours a week.”67 At

his deposition, Mr. McGee doubled down on this estimate.68 He denied creating this estimate after

filing this lawsuit.69 Rather, he explained that he arrived at this estimate while he was working

loads.70 More specifically, Mr. McGee said that he came up with this estimate as he was dealing

with loads that were “too heavy.”71 And he asserted that he complained back then about working

“over 50 hours” to a Salesman and to Dawn Frantz, an executive at New Age.72

           Plaintiffs failed to offer any testimony from the Salesman or Ms. Frantz to substantiate Mr.

McGee’s claim. And none of the “typical weeks” described by Mr. McGee in his deposition come

anywhere close to 55 or 60 hours a week. Based on Mr. McGee’s daily estimates in his deposition

testimony, Mr. McGee worked between 41.75 hours and 45.5 hours a week as a full-time

Merchandiser. And he estimated that he worked between 40 hours and 44.5 hours as a Salesman,

which includes between 14.25 hours and 15.25 hours of merchandising a week.73


65
     Id. at 35-36.
66
     Id. at 36.
67
     Ex. 1 to Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43-1) at 40:17-21.
68
     Id. at 40:21-42:19.
69
     Id. at 41:24-42:11.
70
     Id.
71
     Id.
72
     Id. at 41:24-42:24.
73
     Mr. McGee did not provide a daily breakdown of his typical week as a Driver/Helper. Based on his time clocking
     in as a Driver/Helper, Mr. McGee appears to have worked 40 hours a week from approximately May 2019 until
     September 28, 2019. Ex. 4 to Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43-4) at 28-33. From
     September 29, 2019 until December 21, 2019, Mr. McGee worked an average of 42.6 hours a week, or an average


                                                            9
            Case 4:19-cv-00488-LPR Document 53 Filed 03/17/21 Page 10 of 22




           None of Mr. McGee’s estimates accounted for holidays, vacations, or sick days.74 At the

deposition, Mr. McGee acknowledged that there were multiple occasions where he worked less

than 80 hours a pay-period.75 The Court has reviewed Mr. McGee’s payroll summary and has

identified nineteen pay-periods where Mr. McGee did not work a full 80 hours for the two-week

pay-period.76 Mr. McGee concedes that he is not owed any overtime pay on occasions where he

did not work a full 80 hours.77 Finally, none of Mr. McGee’s daily estimates account for lunch

breaks or personal breaks, such as restroom breaks.78 In fact, Mr. McGee claims to have never

taken a lunch.79 Instead, he asserts that he would pick up lunch at a drive-through and eat while

driving to his next store.80

           II. Mr. Barnes

           Mr. Barnes has been a Merchandiser for Defendant “since approximately August of

2017.”81 The Court does not know if Mr. Barnes is still working as a Merchandiser for Defendant.

Aside from Mr. Barnes’s previously mentioned “cookie-cutter” Declaration,82 there are no facts in

the record relating to Mr. Barnes’s work for Defendant or Mr. Barnes’s overtime claims. Mr.

Barnes failed to attend his scheduled deposition, which was supposed to begin at “12:00 noon on



     of 2.6 hours of overtime a week. Id. at 33-37. During that time, he only worked 5 hours a week as a Merchandiser.
74
     Ex. 1 to Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43-1) at 67:10-72:1, 74:1-6; see also Pls.’ Resp. to
     Def.’s Statement of Material Facts (Doc. 43) ¶ 28.
75
     Ex. 1 to Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43-1) at 67:10-72:1.
76
     Ex. 4 to Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43-4) at 6-7, 10-11, 12, 15-16, 16, 19-20, 21-22,
     22, 22-23, 23, 23-24, 27, 29, 29-30, 32-33, 33-34, 34-35, 35, 35-36.
77
     Ex. 1 to Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43-1) at 67:10-72:1, 74:1-6.
78
     Id. at 16:8-25, 52:17-22, 58:12-20.
79
     Id. at 16:8-25.
80
     Id.
81
     Ex. 7 to Pls.’ Mot. for Conditional Certification (Doc. 8-7) ¶ 4.
82
     See supra note 21 and accompanying text.



                                                            10
            Case 4:19-cv-00488-LPR Document 53 Filed 03/17/21 Page 11 of 22




July 8, 2020.”83

           III. Other Merchandisers and Employees

           Former named Plaintiffs Aaron Christman and Emanuel Savage have both worked in some

capacity as Merchandisers for Defendant.84 Both of them provided deposition testimony. Mr.

Christman testified that a Merchandiser could work anywhere from 6 to 12 hours a day depending

on what is selling and the time of the year.85 But a Merchandiser should generally be able to finish

his route in under 8 hours.86 Mr. Christman testified that Merchandisers are able to work at their

own pace.87 And he opined that the only way a Merchandiser would ever work 55 to 60 hours a

week would be if a Merchandiser sat idle in a store or parking lot wasting time.88 But Mr.

Christman also acknowledged that each Merchandiser worked independently on different routes

and that he could not attest to what was specifically required of another Merchandiser.89

           Former named Plaintiff Emanuel Savage also testified. But Mr. Savage has never worked

as a full-time Merchandiser.90 He has only ever worked as a fill-in Merchandiser.91 Mr. Savage

testified that he typically works between 4 to 8 hours a day when he is asked to fill in as a




83
     Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43) ¶ 9; Ex. H to Def.’s Mot. for Summ. J. (Doc. 35-8) at
     5:1-23. It seems likely that Mr. Barnes expected to be dismissed from the Complaint. Ex. H to Def.’s Mot. for
     Summ. J. (Doc. 35-8) at 5:1-19. Indeed, Plaintiffs’ counsel had still not heard from Mr. Barnes nearly two months
     after Mr. Barnes failed to attend his deposition. See Aug. 31, 2020 Hr’g Tr. (Doc. 48) at 38-41. But as of the date
     of this Order, Plaintiffs’ counsel has not moved to dismiss Mr. Barnes under Rule 41.
84
     Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43) ¶¶ 6, 7; Ex. 2 to Pls.’ Resp. to Def.’s Statement of
     Material Facts (Doc. 43-2); Ex. 3 to Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43-3).
85
     Ex. 2 to Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43-2) at 16:14-21, 26:12-23.
86
     Id. at 17:16-17:23.
87
     Id. at 16:22-17:23, 32:8-12.
88
     Id. at 16:22-17:7.
89
     Id. at 40:6-15.
90
     Ex. 3 to Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43-3) at 10:24-12:10.
91
     Id.



                                                           11
             Case 4:19-cv-00488-LPR Document 53 Filed 03/17/21 Page 12 of 22




Merchandiser.92 Mr. Savage testified that he has “never worked any [days] over eight” hours as a

Merchandiser.93

            Finally, Defendant provided Declarations from some of its employees.94 The first two

Declarations belong to Defendant’s Chief Financial Officer, Dawn Frantz,95 and Defendant’s

General Manager, Rick Davis.96 Both Ms. Frantz and Mr. Davis claim that they “have supervised

Merchandisers that have worked every route, and none have ever worked more than forty (40)

hours per week.” 97 Plaintiffs concede that Ms. Frantz and Mr. Davis have “some knowledge of

Merchandiser routes.”98 But Plaintiffs reject any implication that Ms. Frantz and Mr. Davis know

how many hours individual Merchandisers work from day to day.99

            The last two Declarations belong to Varick Lott and Marlos Finley.100 Both Mr. Lott and

Mr. Finley worked for over five years as Merchandisers for Defendant.101 Mr. Lott and Mr. Finley

claim to have “worked every route and been to every store as a Merchandiser” for Defendant.102

Mr. Lott and Mr. Finley assert that they have worked every route in existence and that no route

has ever required them to work more than 40 hours a week.103 Plaintiffs’ response is that “each



92
      Id. at 14:7-17.
93
      Id. at 14:15-17.
94
      Ex. A to Def.’s Mot. for Summ. J. (Doc. 35-1); Ex. B to Def.’s Mot. for Summ. J. (Doc. 35-2); Ex. C to Def.’s
      Mot. for Summ. J. (Doc. 35-3); Ex. D to Def.’s Mot. for Summ. J. (Doc. 35-4).
95
      Ex. A to Def.’s Mot. for Summ. J. (Doc. 35-1) ¶ 3.
96
      Ex. B to Def.’s Mot. for Summ. J. (Doc. 35-2) ¶ 3.
97
      Ex. C to Def.’s Mot. for Summ. J. (Doc. 35-3) ¶ 14; Ex. D to Def.’s Mot. for Summ. J. (Doc. 35-4) ¶ 15.
98
      Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43) ¶¶ 2, 3.
99
      Id.
100
      Ex. C to Def.’s Mot. for Summ. J. (Doc. 35-3); Ex. D to Def.’s Mot. for Summ. J. (Doc. 35-4).
101
      Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43) ¶ 4; Ex. C to Def.’s Mot. for Summ. J. (Doc. 35-3) ¶ 3;
      Ex. D to Def.’s Mot. for Summ. J. (Doc. 35-4) ¶ 3.
102
      Ex. C to Def.’s Mot. for Summ. J. (Doc. 35-3) ¶ 13; Ex. D to Def.’s Mot. for Summ. J. (Doc. 35-4) ¶ 14.
103
      Ex. C to Def.’s Mot. for Summ. J. (Doc. 35-3) ¶ 13; Ex. D to Def.’s Mot. for Summ. J. (Doc. 35-4) ¶ 14.



                                                            12
             Case 4:19-cv-00488-LPR Document 53 Filed 03/17/21 Page 13 of 22




Merchandiser, route, and day was unique,” so Mr. Lott’s and Mr. Finley’s experiences are not

relevant to Plaintiffs’ experiences.104

                                                   Controlling Law

           Summary judgment is appropriate when “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”105 The movant bears the initial burden

of showing (1) the absence of a genuine dispute as to any material fact and (2) that a rational juror

could not possibly find for the nonmoving party based on the undisputed facts.106 If the movant

successfully makes this showing, the burden then shifts to the nonmoving party to establish that

there is some genuine and material issue to be determined at trial.107 The nonmoving party may

not rest solely upon the allegations in its pleadings.108 To survive summary judgment, the

nonmoving party “must demonstrate the existence of specific facts” supported by sufficient

probative evidence that would permit a favorable finding “on more than mere speculation,

conjecture, or fantasy.”109 If the nonmoving party can present specific facts by “affidavit,

deposition, or otherwise, showing the existence of a genuine issue for trial,” then summary

judgment is not appropriate.110

           Of course, the mere existence of a disputed fact will not bar summary judgment.111 The

dispute must be genuine, which means the evidence could cause a reasonable jury to decide the


104
      Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43) ¶ 5.
105
      FED. R. CIV. P. 56(a).
106
      Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).
107
      Prudential Ins. Co. v. Hinkel, 121 F.3d 364, 366 (8th Cir. 1997).
108
      Buford v. Tremayne, 747 F.2d 445, 447 (8th Cir. 1984).
109
      Donathan v. Oakley Grain, Inc., 861 F.3d 735, 739 (8th Cir. 2017) (citing Mann v. Yarnell, 497 F.3d 822, 825 (8th
      Cir. 2007)); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).
110
      Grey v. City of Oak Grove, Mo., 396 F.3d 1031, 1034 (8th Cir. 2005).
111
      Holloway v. Pigman, 884 F.2d 365, 366 (8th Cir. 1989) (citation omitted).



                                                            13
            Case 4:19-cv-00488-LPR Document 53 Filed 03/17/21 Page 14 of 22




particular question of fact for either party.112 And the disputed fact must be material, meaning the

resolution of the dispute will be outcome determinative under the controlling law.113

           “An employee who sues for unpaid overtime ‘has the burden of proving that he performed

work for which he was not properly compensated.’”114 Section 211(c) of the FLSA tasks

employers with tracking and recording their employees’ work time.115 When an employer fails to

keep wage and hour records, employees cannot be denied recovery because the precise extent of

their work cannot be proven.116 In such circumstances, an employee can recover for worktime “if

he produces sufficient evidence to show the amount and extent of that work as a matter of just and

reasonable inference.”117

           Plaintiffs argue that the Court should apply the relaxed evidentiary standard set forth in

Anderson v. Mt. Clemmons Pottery Co.118 But this Court has repeatedly explained that the “relaxed

standard” in Anderson is not used for proving liability.119 Rather, Anderson relaxed the standard

for proving “the amount of damages.”120 Said differently, the “relaxed standard” only applies once




112
      Miner v. Local 373, 513 F.3d 854, 860 (8th Cir. 2008); Anderson, 477 U.S. at 248.
113
      Holloway, 884 F.2d at 366.
114
      Holaway v. Stratasys, Inc., 771 F.3d 1057, 1059 (8th Cir. 2014) (quoting Anderson v. Mt. Clemens Pottery Co.,
      328 U.S. 680, 687 (1946)).
115
      29 U.S.C. § 211(c).
116
      Anderson, 328 U.S. at 687; Dole v. Tony & Susan Alamo Found., 915 F.2d 349, 351 (8th Cir. 1990); Zornes v.
      Thompson Transportation Inc., No. 4:19-CV-00474-LPR, 2020 WL 6438252, at *7 (E.D. Ark. Nov. 2, 2020).
117
      Anderson, 328 U.S. at 687.
118
      Pls.’ Resp. in Opposition to Def.’s Mot. for Summ. J. (Doc. 42).
119
      Zornes, 2020 WL 6438252, at *7; Thompson v. DiMichele Enterprises, Inc., No. 4:18-CV-00903-LPR, 2020 WL
      1285040, at *6 (E.D. Ark. Jan. 3, 2020).
120
      Carmody v. Kan. City Bd. of Police Comm’rs, 713 F.3d 401, 406 (8th Cir. 2013) (“Anderson only applies where
      the existence of damages is certain. Anderson allows uncertainty only for the amount of damages.”) (internal
      citation omitted); see also Holaway, 771 F.3d at 1060 (noting that even under the relaxed standard of proof, after
      the employee has shown the work that he or she performed was not compensated and provided sufficient evidence
      of the amount and extent of the work, then the burden “shifts to the employer to produce evidence to dispute the
      reasonableness of the inference”).



                                                           14
             Case 4:19-cv-00488-LPR Document 53 Filed 03/17/21 Page 15 of 22




the plaintiff employee has already proven that “he has performed work and has not been paid in

accordance with the statue.”121 To determine liability, the standard of proof is always the same:

the employee must prove by a preponderance of the evidence that he performed uncompensated

work.122 To be clear, a plaintiff must show that he worked over 40 hours (and was not compensated

properly for the overtime) in at least one week before the “relaxed standard” comes into play.

            A plaintiff employee’s evidentiary burden can be satisfied in different ways, such as time

records or testimony.              But—even under the relaxed standard—relying “mainly just [on]

recollections of [the employee’s] daily activities” does not suffice, at least where those

recollections are general and vague.123 A plaintiff employee must provide a meaningful, consistent

explanation of the hours the employee claims to have worked.124 This explanation must include

“details which would allow a jury to determine” that the plaintiff employee worked the claimed

overtime.125 Vague and unspecific testimony will not do.126 A plaintiff employee should point to

“specific dates worked, specific hours worked, or money owed.”127 “[U]nsupported estimations

of the unpaid hours due are not enough.”128 And, of course, to succeed on an overtime claim, the

employee must also show that his employer knew, or should have known, that the employee was

working the claimed overtime.




121
      Anderson, 328 U.S. at 688.
122
      Thompson, 2020 WL 1285040, at *6.
123
      Holaway, 771 F.3d at 1058–60.
124
      Id. at 1060.
125
      Id.
126
      Id.
127
      Carmody, 713 F.3d at 407.
128
      Id.



                                                     15
             Case 4:19-cv-00488-LPR Document 53 Filed 03/17/21 Page 16 of 22




                                                        Discussion

            The facts in this case closely track the facts in Bailey v. New Age Distrib., Inc., which

involved the same Defendant and one of the named Plaintiffs in this case.129 The plaintiffs in

Bailey—including Mr. McGee—sued New Age Distributing LLC for unpaid overtime under the

FLSA and AMWA.130 The suit was brought both individually and on behalf of employees working

as “drivers, helpers and drivers/helpers” for New Age.131 New Age moved for summary judgment,

and the district court granted its motion.132 In so ruling, the district court specifically discounted

the plaintiffs’ “virtually identical declarations which claim[ed] each declarant worked the exact

same hours, lunched at the same fast food restaurants[,] and fail[ed] to account for any holiday,

vacation or sick day.”133 The district court found that these declarations were “unsupported by

any record evidence” and were “overinclusive and uncorroborated.”134 Accordingly, the district

court concluded that the plaintiffs in Bailey failed to provide “details which would allow a jury to

determine [they] worked beyond forty hours in any specific week of [their] employment.”135 The

plaintiffs appealed the district court’s ruling, and the Eighth Circuit affirmed the ruling.136

            For the most part, Mr. McGee and Mr. Barnes have failed to produce sufficient evidence

supporting their allegations of unpaid overtime. The only record evidence relating to Mr. Barnes’s



129
      Bailey v. New Age Distrib., Inc., No. 4:18CV00538 JM, 2019 WL 6249395, at *1-2 (E.D. Ark. Nov. 21, 2019).
130
      Id. at *1-2 (“In support of their claims, Plaintiffs produced twelve virtually identical declarations from Plaintiffs .
      . . Keith McGee . . . .”). Inexplicably, Mr. McGee testified during his deposition that he did not know about
      “another lawsuit with the driver[s] and helpers.” Ex. 1 to Pls.’ Resp. to Def.’s Statement of Material Facts (Doc.
      43-1) at 24:10-13.
131
      Bailey, 2019 WL 6249395, at *1.
132
      Id. at *1-3.
133
      Id. at *3.
134
      Id.
135
      Id. (quoting Holaway, 771 F.3d at 1060).
136
      Bailey v. New Age Distrib. Inc., 823 F. App’x 451, 452 (8th Cir. 2020) (unpublished).



                                                              16
             Case 4:19-cv-00488-LPR Document 53 Filed 03/17/21 Page 17 of 22




overtime claim is Mr. Barnes’s Declaration stating that he “regularly work[s] more than forty

hours, even more than fifty hours per week.”137 As was the case in Bailey, Mr. Barnes’s

Declaration is nearly identical to Mr. McGee’s. Aside from this self-serving Declaration, Plaintiffs

did not identify any evidence specific to Mr. Barnes. Indeed, Mr. Barnes failed to attend his own

deposition. Thus, even taking all of the facts in the light most favorable to Plaintiffs, and even if

the Court applied the relaxed standard at the liability stage, Plaintiffs have utterly failed to produce

any evidence substantiating Mr. Barnes’s overtime claims.

           The same can be said of Mr. McGee’s overtime claims while working as a Merchandiser

and as a Salesman. While Mr. McGee did provide some detail regarding his typical workday and

workweek as a full-time Merchandiser and as a Salesman, his uncorroborated recollected estimates

amount to nothing more than his “best guess” as to the hours he worked each day and each week.

Mr. McGee’s estimates were generally vague, contradictory, and overinclusive. For example, Mr.

McGee generally said that he worked 55 to 60 hours a week, but then described only 40 to 45.5

hours of work when forced to breakdown his estimate. Additionally, Mr. McGee could not even

remember what month or year he “stopped merchandising” and “started being a salesman.”138 Nor

could he remember what year or month he stopped being a Salesman and became a

Driver/Helper.139 And Mr. McGee admitted that he could not identify a single specific week in

which he worked over 40 hours.140

           Plaintiffs vehemently oppose Defendant’s reliance on any declaration or testimony that



137
      Ex. 7 to Pls.’ Mot. for Conditional Certification (Doc. 8-7) ¶ 17.
138
      See supra notes 42 and 43.
139
      Compare Ex. 1 to Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43-1) at 11:22-12:6, with id. at 30:2-
      31:22, and id. at 63:6-11, and id. at 65:17-66:19. Because it is unclear when Mr. McGee started and stopped being
      a Salesman, it is also unclear when he became a Driver/Helper. Id. at 29:15-30:1, 30:2-31:22, 43:24-45:5.
140
      Id. at 37:16-20, 38:7-25, 40:17-42:19; see also id. at 22:17-24:5, 32:22-34:1.



                                                             17
             Case 4:19-cv-00488-LPR Document 53 Filed 03/17/21 Page 18 of 22




does not account for the individualized nuances of Mr. McGee’s unique routes and loads.141

Plaintiffs are correct to apply such scrutiny.142 But what’s good for the goose is good for the

gander. Mr. McGee’s rough estimates of ranges of hours he remembers working are substandard

given Plaintiffs’ assertion that “each . . . day was unique.”143 His daily descriptions rarely identify

any of the specific stores that he visited on each “unique” route.144 And Mr. McGee struggled to

even recount all of the towns that he visited on a each particular day.145

            Mr. McGee’s completely uncorroborated estimates fare no better than those seen in

Holaway v. Stratays, Inc.146 The plaintiff in Holaway estimated that he typically worked 60 hours

a week. He based this approximation on “mainly just recollections of his daily activities.”147 More

specifically, the plaintiff in Holaway offered rough estimates for the time that he spent each week

working before 8 a.m. and after 5 p.m., the time he spent driving and writing expense reports, and

the time he spent working on the weekends.148 But the plaintiff in Holaway “failed to put forth


141
      Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43) ¶¶ 2, 3, 5.
142
      Defendant filed a Motion to Decertify the FLSA collective. Def.’s Mot. to Decertify (Doc. 38). Defendant argued
      that the collective should be decertified because the facts in this case require a “highly individualized inquiry into
      the circumstances of every day of the week.” Def.’s Br. in Supp. of Mot. to Decertify (Doc. 39) at 2-6. Plaintiffs
      did not oppose Defendant’s Motion, and the Court granted the Motion. See Order Granting Mot. for Decertification
      (Doc. 52).
143
      Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43) ¶¶ 2, 3, 5.
144
      For example, Mr. McGee broadly asserts that when he was working as a Salesman, he would visit “12 to 13”
      unidentified stores in “Stuttgart” on Tuesdays. Ex. 1 to Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43-
      1) at 49:6-23. On Fridays, he states he worked as a Salesman in Monticello, Wilmar, Warren, and Calmer. Id. at
      60:8-62:14. But Mr. McGee fails to specify a single store at any of these locations. This is true of most of his
      daily descriptions. See supra notes 27, 29, 31, 32, 33, 47, 49, 51, 52, 54, and 57.
145
      Mr. McGee testified that on Mondays as a Salesman, he would start in “Fordyce” before going to another town.
      Ex. 1 to Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43-1) at 46:21-48:15. But he was “not sure what
      town it was” because “[i]t’s been so long.” Id. at 47:12-18. Similarly, Mr. McGee could not readily remember
      any of the details of his routes on Wednesday during his time as a Salesman. Id. at 56:3-11. And although Mr.
      McGee testified that he went to “Redfield” on Saturdays while working as a full-time Merchandiser, “Redfield”
      was never mentioned as a Saturday stop in his subsequent recounting of his Saturday route. Id. at 19:2-4, 20:16-
      22:15.
146
      Holaway, 771 F.3d at 1058-60.
147
      Id. at 1058.
148
      Id.



                                                             18
             Case 4:19-cv-00488-LPR Document 53 Filed 03/17/21 Page 19 of 22




any evidence regarding specific weeks where he worked beyond forty hours.”149 Both the district

court and the Eighth Circuit reasoned that these estimates were not enough to survive summary

judgment. Despite allocating specific hours to specific acts, the Eighth Circuit concluded that the

plaintiff’s estimations were “contradictory,” “bare,” “vague,” and uncorroborated.150 The plaintiff

in Holaway failed to demonstrate “sufficient evidence to show the amount and extent of overtime

work . . . as a matter of just and reasonable inference.”151

            Like the plaintiff in Holaway, Mr. McGee based his estimates on “mainly just recollections

of his daily activities.”152 And like the plaintiff in Holaway, Mr. McGee failed to identify a single

specific week where he worked beyond 40 hours as a Merchandiser and as a Salesman.153 Instead

of identifying specific weeks in which he was not compensated for overtime work, Mr. McGee

clung to his contradictory and unsubstantiated assertion that he “routinely” worked 55 to 60 hours

a week.154 He maintained this position at his deposition even though his testimony regarding his

daily hours suggested a far lower number of hours “generally” worked per week as a Merchandiser

and as a Salesman.155 And similar to the facts in Bailey, Mr. McGee’s estimations did not account

for “any holiday, vacation or sick day.” Nor did they account for any personal breaks, which Mr.

McGee admitted he occasionally took.

            For all of the foregoing reasons, the Court concludes that Mr. McGee has not identified a


149
      Id. at 1060.
150
      Id. at 1059-60.
151
      Id.
152
      Ex. 1 to Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43-1) at 23:12-24:5, 41:14-42:11; see also Pls.’
      Resp. to Def.’s Statement of Material Facts (Doc. 43) ¶ 27 (“[A]dmitted that Mr. McGee did not keep written
      records of his hours worked before Defendant began requiring him to clock in and out . . . .”).
153
      Ex. 1 to Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43-1) at 37:16-20, 38:7-25, 40:17-42:19; see also
      id. at 22:17-24:5, 32:22-34:1.
154
      Id. at 40:17-42:11.
155
      See supra notes 67-73 and accompanying text.



                                                           19
             Case 4:19-cv-00488-LPR Document 53 Filed 03/17/21 Page 20 of 22




genuine issue of material fact regarding his overtime claims as a Merchandiser and as a Salesman.

While the parties certainly dispute the hours Mr. McGee worked as a Merchandiser and as a

Salesman, the dispute is not genuine. Plaintiffs failed to produce evidence that could cause a

rational jury to decide the particular question of fact in his favor.156 Said differently, Plaintiffs did

not identify details which would allow a rational jury to determine that Mr. McGee worked

(without appropriate pay) beyond 40 hours in any specific week of his employment as a

Merchandiser or as a Salesman. Unsupported estimates of unpaid hours due are simply not

enough.157

            This leaves only Mr. McGee’s work as a Driver/Helper. As an initial matter, it should be

noted that the overwhelming focus of this case is on a Merchandiser’s roles, responsibilities, and

pay. Neither Plaintiffs nor Defendant provide much in the way of facts relating to Driver/Helpers.

It stands to reason that Mr. McGee’s work as a Driver/Helper is only mentioned insofar as it sheds

additional light on his work as a full-time Merchandiser. Indeed, even when discussing his current

schedule as a Driver/Helper, Mr. McGee only testified regarding the hours he works on the one

day of the week (Wednesday) that he is still merchandising.158 To the extent that Mr. McGee’s

testimony on this topic relates back to his claim for overtime as a Merchandiser, it fails to tip the

analysis in his favor. On the contrary, Mr. McGee testified that he only works 5 hours a day as a

Merchandiser in his current capacity as a Driver/Helper.159

            It is possible that Mr. McGee is claiming FLSA and AMWA violations for unpaid overtime

while working as a Driver/Helper. If that is the case, there is certainly some evidence corroborating



156
      Miner, 513 F.3d at 860; Anderson, 477 U.S. at 248.
157
      Carmody, 713 F.3d at 407.
158
      Ex. 1 to Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43-1) at 7:18-11:17, 63:6-13.
159
      Id. at 8:2-11:17.



                                                            20
             Case 4:19-cv-00488-LPR Document 53 Filed 03/17/21 Page 21 of 22




his claim of unpaid overtime. Indeed, Mr. McGee’s payroll summary reveals six, two-week pay-

periods in which Mr. McGee worked an average of 2.6 hours of overtime a week.160 Although

Mr. McGee was partially compensated for this overtime work, he was not compensated at one and

one-half times his regular pay.161 These payroll summaries indicate that it was not uncommon for

Mr. McGee to work overtime as a Driver/Helper, and that, when he did work overtime, he may

not have been appropriately compensated. Thus, it seems that Plaintiffs have identified a genuine

question of material fact as to whether Mr. McGee was properly compensated for overtime work

as a Driver/Helper.

            There is another wrinkle, however. As far as the Court can tell, Mr. McGee already pursued

an overtime claim for his work as a Driver/Helper in Bailey, which was “dismissed with prejudice”

after the district court granted New Age’s motion for summary judgment.162 Notwithstanding that

prejudicial dismissal, Defendant has not argued that Mr. McGee is estopped from asserting an

overtime claim in this case for work relating to his position as a Driver/Helper. Presumably, that

is because this case was originally advanced as a collective action on behalf of “all merchandisers

employed by Defendant.”163 But Mr. McGee’s and Mr. Barnes’s individual claims for violations

of the FLSA and AMWA are not expressly limited to work as Merchandisers.164 The Complaint




160
      Ex. 4 to Pls.’ Resp. to Def.’s Statement of Material Facts (Doc. 43-4) at 33-37.
161
      Defendant’s failure to fully compensate Mr. McGee for documented overtime as a Driver/Helper does not save Mr.
      McGee’s claims that he worked undocumented overtime as a full-time Merchandiser or as a Salesman. Indeed,
      Plaintiffs have not provided the Court with any reason to believe that the responsibilities, hours, and requirements
      of a full-time Merchandiser are the same as a full-time Driver/Helper. To the contrary, Plaintiffs have affirmatively
      argued that a Merchandiser’s work is so unique that it cannot even be fairly compared to the work of another
      Merchandiser. Thus, Plaintiffs cannot rely on evidence of improperly paid overtime for one employment position
      as evidence of undocumented overtime in an entirely different position. On this record, such extrapolation would
      be entirely speculative.
162
      Bailey, 2019 WL 6249395, at *3.
163
      Pls.’ First Am. Compl. ¶¶ 53-70.
164
      Id.



                                                             21
        Case 4:19-cv-00488-LPR Document 53 Filed 03/17/21 Page 22 of 22




simply states that the named Plaintiffs—at this point, only Mr. McGee and Mr. Barnes—are

entitled to overtime wages under the FLSA and AMWA.

       The Court will hold this portion of the Summary Judgment Motion in abeyance. The

parties are ordered to submit supplemental briefs explaining: (1) whether Mr. McGee is asserting

in this case an individual claim for unpaid overtime wages during his time as a Driver/Helper; (2)

if he is, whether he is prevented from doing so under doctrines of res judicata and collateral

estoppel (or for some other reason); and (3) whether Defendant has waived any res judicata or

collateral estoppel arguments.

                                           Conclusion

       IT IS THEREFORE ORDERED that Defendant’s Motion for Summary Judgment is

GRANTED in part and HELD IN ABEYANCE in part. Summary judgment is granted to

Defendant on Plaintiffs’ claims relating to Mr. McGee’s time as a Merchandiser and as a Salesman,

as well as on all of the claims relating to Mr. Barnes. As to Mr. McGee’s time as a Driver/Helper,

the parties are ordered to submit supplemental briefs of no more than five (5) pages. The briefing

is due simultaneously. Each brief is due within fourteen (14) days of the date of this Order.

       IT IS SO ORDERED this 17th day of March 2021.



                                                     _________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT COURT




                                                22
